--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is effective as of the 1st day of March,
2016 (the “Effective Date”), by and between Energy Fuels Resources (USA) Inc., a
Delaware corporation (“EFRI”), Energy Fuels Inc., an Ontario corporation (“EFI”)
(EFRI and EFI are collectively referred to herein as “Energy Fuels” or the
“Company”) and Daniel G. Zang (“Employee”).

In consideration of the agreements contained in this Agreement, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Employee hereby agree as follows:

ARTICLE I
EMPLOYMENT, REPORTING AND DUTIES

1.1     Employment. The Company hereby employs and engages the services of
Employee to serve as Chief Financial Officer and Employee agrees to diligently
and competently serve as and perform the functions of Chief Financial Officer
for the compensation and benefits stated herein. A copy of Employee’s current
job description is attached hereto as Exhibit A, and Company and Employee agree
and acknowledge that Company retains the right to reasonably add to, or remove,
duties and responsibilities set forth in that job description as business or
other operating reasons may arise for changes to occur. It is understood that
Employee will be appointed an officer of EFI and EFRI during the term of this
Agreement, but that Employee’s direct employment relationship will be as an
employee of EFRI.

1.2     Fulltime Service. Excluding any periods of vacation and sick leave to
which Employee may be entitled, Employee agrees to devote Employee’s full time
and energies to the responsibilities with the Company consistent with past
practice and shall not, during the Term of this Agreement, be engaged in any
business activity which would interfere with or prevent Employee from carrying
out Employee’s duties under this Agreement.

ARTICLE II
COMPENSATION AND RELATED ITEMS

2.1     Compensation.

(a)     Base Salary and Benefits. As compensation and consideration for the
services to be rendered by Employee under this Agreement, the Company agrees to
pay Employee and Employee agrees to accept, a base salary (“Base Salary”) of
$246,240 per annum, less required tax withholding, which shall be paid in
accordance with the Company’s standard payroll practice. Employee’s Base Salary
may be increased from time to time, at the discretion of the Company, and after
any such change, Employee’s new level of Base Salary shall be Employee’s Base
Salary for purposes of this Agreement until the effective date of any subsequent
change. Employee shall also receive benefits such as health insurance, vacation
and other benefits consistent with the then applicable Company benefit plans to
the same extent as other employees of the Company with similar position or
level. Employee understands and agrees that Company’s benefit plans may, from
time to time, be modified or eliminated at Company’s discretion.

--------------------------------------------------------------------------------

(b)     Bonus. In addition to the Base Salary, Employee will be eligible for the
award of annual cash incentive compensation, in accordance with the Company’s
Short Term Incentive Program, as such program may be amended from time to time.
Such award is totally discretionary as determined by the Board of Directors of
the Company, and it is understood there is no guarantee of any award, let alone
an award in any particular amount.

(c)     Equity Incentive Compensation Plan. You will be eligible to participate
in and receive compensation under EFI’s Omnibus Equity Incentive Compensation
Plan, consistent with the terms of that Plan. Any awards under that Plan are
totally discretionary as determined by the President & CEO of the Company, and
it is understood there is no guarantee of any award, let alone an award in any
particular amount.

2.2     Annual Medical. The Company will reimburse Employee for the cost of a
comprehensive annual medical examination for each year of this Agreement,
provided that Employee requests such reimbursement and such reimbursement is
made no later than the last day of the calendar year following the calendar year
in which the examination expense was incurred. Employee will promptly notify the
President & CEO if the annual medical examination reveals any condition which
may interfere with Employee’s ability to perform the essential requirements of
his or her position, and if requested by the President & CEO, Employee will
provide the details of the condition and the potential impact on his or her
ability to perform the essential requirements of his or her position to enable
the President & CEO to determine how best to accommodate Employee and protect
the critical business interests of the Company.

2.3     Expenses. The Company agrees that Employee shall be allowed reasonable
and necessary business expenses in connection with the performance of Employee’s
duties within the guidelines established by the Company as in effect at any time
with respect to key employees (“Business Expenses”), including, but not limited
to, reasonable and necessary expenses for food, travel, lodging, entertainment
and other items in the promotion of the Company within such guidelines. The
Company shall promptly reimburse Employee for all reasonable Business Expenses
incurred by Employee upon Employee’s presentation to the Company of an itemized
account thereof, together with receipts, vouchers, or other supporting
documentation.

2.4     Vacation. Employee will be entitled to four weeks of vacation each year,
in addition to the 10 paid holidays each year.

2

--------------------------------------------------------------------------------

ARTICLE III
TERMINATION

3.1     Term. Employee’s employment under this Agreement shall commence on the
Effective Date and will end on the date (the “Initial Expiration Date”) that is
the second anniversary of the Effective Date, unless terminated sooner under the
provisions of this Article, or extended under the terms of this Section. If
neither Company nor Employee provides written notice of intent not to renew this
Agreement by ninety (90) days prior to the Initial Expiration Date, this
Agreement shall be automatically renewed for twelve (12) additional months, and
if neither Company nor Employee provides written notice of intent not to renew
this Agreement prior to ninety (90) days before the end of such additional
12-month period, this Agreement shall continue to be automatically renewed for
successive additional 12-month periods until such time either Company or
Employee provides written notice of intent not to renew prior to ninety (90)
days before the end of any such renewal period.

3.2     Termination of Employment. Except as may otherwise be provided herein,
Employee’s employment under this Agreement may terminate upon the occurrence of:

(a)     Notice by Company. The termination date specified in a written notice of
termination that is given by the Company to Employee;

(b)     Notice by Employee. Thirty (30) days after written notice of termination
is given by Employee to the Company;

(c)     Death or Disability. Employee’s death or, at the Company’s option, upon
Employee’s becoming disabled.

(d)     Deemed Termination Without Just Cause upon a Change of Control. A deemed
termination without just cause under Section 4.1(a) upon the occurrence of a
Change of Control.

(e)     Notice Not to Renew. If the Company or Employee gives the other a notice
not to renew this Agreement under Section 3.1, employment under this Agreement
shall terminate at the close of business at the end of the Initial Expiration
Date or at the end of the 12-month renewal period in which timely notice not to
renew was given, as the case may be. A notice by the Company not to renew shall
be considered a notice of termination, resulting in the Company terminating
Employee’s employment under this Agreement.

Any notice of termination given by the Company to Employee under Section 3.2(a)
or (e) above shall specify whether such termination is with or without just
cause as defined in Section 3.4. Any notice of termination given by Employee to
the Company under Section 3.2(b) above shall specify whether such termination is
made with or without Good Reason as defined in Section 4.2(b) .

3

--------------------------------------------------------------------------------

3.3     Obligations of the Company Upon Termination.

(a) With Just Cause/Without Good Reason. If the Company terminates Employee’s
employment under this Agreement with just cause as defined in Section 3.4, or if
Employee terminates his employment without Good Reason as defined in Section
4.2(b), in either case whether before or after a Change of Control as defined in
Section 4.2(a), then Employee’s employment with the Company shall terminate
without further obligation by the Company to Employee, other than payment of all
accrued obligations (“Accrued Obligations), including outstanding Base Salary,
accrued vacation pay and any other cash benefits accrued up to and including the
date of termination. That payment shall be made in one lump sum, less required
tax withholding, within ten (10) working days after the effective date of such
termination. Employee will have up to the earlier of: (A) ninety (90) days from
the effective date of termination of Employee’s employment; and (B) the date on
which the exercise period of the particular stock option expires, to exercise
only that portion of the stock options previously granted to Employee that have
not been exercised, but which have vested, and thereafter Employee’s stock
options will expire and Employee will have no further right to exercise the
stock options. Any stock options held by Employee that are not yet vested at the
termination date immediately expire and are cancelled and forfeited to the
Company on the termination date. Any Restricted Stock Units (“RSUs”) held by
Employee that have vested on or before the termination date shall be paid (or
the shares issuable thereunder issued) to Employee. Any RSUs held by Employee
that are not vested on or before the termination date will be immediately
cancelled and forfeited to the Company on the termination date. The rights of
Employee upon termination in respect of any other awards granted to Employee
under any of the Company’s equity compensation plans shall be as set forth in
such plans or in the award agreement for any such awards, as applicable.
Notwithstanding the foregoing, on retirement, Employee will have up to the
earlier of: (A) one hundred and eighty (180) days from the effective date of
retirement; and (B) the date on which the exercise period of the particular
stock option expires, to exercise only that portion of the stock options
previously granted to Employee that have not been exercised, but which have
vested, and thereafter Employee’s stock options will expire and Employee will
have no further right to exercise the stock options.

(b)     With Good Reason/Without Just Cause/Disabled/Death. If Employee
terminates Employee’s employment under this Agreement for Good Reason as defined
in Section 4.2(b), or if the Company terminates Employee’s employment without
just cause as defined in Section 3.4, or if the Company terminates Employee’s
employment by reason of Employee becoming Disabled as defined in Section 3.5, or
if Employee dies (in which case the date of Employee’s death shall be considered
his or her termination date), in any case whether before or after a Change of
Control as defined in Section 4.2(a), or if there is a deemed termination
without just cause upon a Change of Control as contemplated by Section 4.1(a),
then Employee’s employment with the Company shall terminate, as of the effective
date of the termination, and in lieu of any other severance benefit that would
otherwise be payable to Employee:

(i)     the Company shall pay the following amounts to Employee (or, in the case
of termination by reason of Employee becoming Disabled or upon the death of
Employee, to Employee’s legal representative or estate as applicable) after the
effective date of such termination or in a manner and at such later time as
specified by Employee (or Employee’s legal representative), and agreed to by the
Company.

4

--------------------------------------------------------------------------------

(A)     all Accrued Obligations, less required tax withholding, up to and
including the date of termination, to be paid on the date of termination of
employment, or within no more than five (5) working days thereafter, and will
reimburse the Executive for all proper expenses incurred by the Executive in
discharging his responsibilities to the Company prior to the effective date of
termination of the Executive’s employment in accordance with Section 2.3 above;

(B)     an amount equal to one and one half (1.5) (the “Severance Factor”) times
Employee’s Base Salary in effect at the time of such termination, less required
tax withholding, to be paid within thirty (30) working days after the date of
termination of employment; and

(C)     an amount equal to the greater of:

  I.

the Severance Factor times the highest total aggregate cash bonus paid in any
one of Employee’s last three years; or

  II.

fifteen percent (15%) of Employee’s Base Salary in effect at the time of such
termination,

less required tax withholding, to be paid within thirty (30) working days after
the date of termination of employment;

(ii)    Employee or Employee’s legal representative will have up to the earlier
of: (A) ninety (90) days from the effective date of termination of Employee’s
employment for all cases other than the death of Employee and twelve (12) months
from the effective date of termination of Employee’s employment in the case of
death of Employee; and (B) the date on which the exercise period of the
particular stock option expires, to exercise only that portion of the stock
options previously granted to Employee that have not been exercised, but which
have vested, and thereafter Employee’s stock options will expire and Employee or
his or her legal representative will have no further right to exercise the stock
options. Subject to Section 4.1(c), any stock options held by Employee that are
not yet vested at the termination date immediately expire and are cancelled and
forfeited to the Company on the termination date. Any RSUs held by Employee that
have vested on or before the termination date shall be paid (or the shares
issuable thereunder issued) to Employee or his or her legal representative or
estate as applicable. Subject to Section 4.1(c), any RSUs held by Employee that
are not vested on or before the termination date will be immediately cancelled
and forfeited to the Company on the termination date. Subject to Section 4.1(c),
the rights of Employee or his or her legal representative or estate as
applicable upon termination in respect of any other awards granted to Employee
under any of the Company’s equity compensation plans shall be as set forth in
such plans or in the award agreement for any such awards, as applicable;

5

--------------------------------------------------------------------------------

(iii)   Upon termination, the Company or its Successor (as defined in Section
4.1(a)), agrees to reimburse Employee the full cost of the COBRA continuation
rate charged for employee and dependent coverage, through the EFRI Health and
Welfare Plan on a monthly basis, for a period of months equal to twelve times
the Severance Factor (the “Coverage Period”), beyond Employee’s termination
month. Employee and his or her dependents may, at their choosing, enroll in the
COBRA continuation plan through EFRI for the first eighteen months following
Employee’s termination month or, if they choose, they may enroll in a separate
plan of their choosing, by using the reimbursement to enroll in medical and
prescription insurance of their choosing. Reimbursement at the rate described
herein will continue for the Coverage Period beyond Employee’s termination
month, but beginning with the nineteenth month, Employee and his or her
dependents will need to obtain coverage from a different source than the COBRA
continuation plan through EFRI. The reimbursement will be to Employee and his or
her dependents directly, will be non-taxable as a reimbursement of cost for
coverage of the premiums charged by the insurance carriers for the COBRA
continuation coverage for the current month of reimbursement. The reimbursed
cost of COBRA coverage will be indexed annually, and will match the rate charged
for any month of coverage available by the insurance carrier for Medical,
Dental, and Optical coverage through EFRI for employee and spouse coverage. Both
Employee and his or her dependents, will have the option of purchasing a medical
plan separate from the plan offered by EFRI; and

(iv)    nothing herein shall preclude the Company from granting additional
severance benefits to Employee upon termination of employment.

Notwithstanding the foregoing, in the case of Disability, any Base Salary
payable to Employee during the one hundred and eighty (180) day period of
disability will be reduced by the amount of any disability benefits Employee
receives or is entitled to receive as a result of any disability insurance
policies for which the Company has paid the premiums.

3.4     Definition of Just Cause.

As used in this Agreement, the term “just cause” will mean any one or more of
the following events:

(a)     theft, fraud, dishonesty, misappropriation, or willful misconduct by
Employee involving the property, business or affairs of the Company or the
discharge of Employee’s responsibilities or the exercise of his or her
authority;

(b)     the willful failure by Employee to properly discharge his or her
responsibilities or to adhere to the policies of the Company after notice by the
Company of the failure to do so and an opportunity for Employee to correct the
failure within thirty (30) days from the receipt of such notice;

6

--------------------------------------------------------------------------------

(c)     Employee’s gross negligence in the discharge of his or her
responsibilities or involving the property, business or affairs of the Company
to the material detriment of the Company;

(d)     Employee’s conviction of a criminal or other statutory offence that
constitutes a felony or which has a potential sentence of imprisonment greater
than six (6) months or Employee’s conviction of a criminal or other statutory
offence involving, in the sole discretion of the Board of Directors, moral
turpitude;

(e)     Employee’s breach of a fiduciary duty owed to the Company;

(f)     any breach by Employee of the covenants contained in Articles V or VI
below;

(g)     Employee’s refusal to follow the lawful written direction of the
President and Chief Executive Officer of the Company;

(h)     any conduct of Employee which, in the opinion of the Board of Directors,
is materially detrimental or embarrassing to the Company; or

(i)     any other conduct by Employee that would constitute “just cause” as that
term is defined at law.

If the parties disagree as to whether the Company had just cause to terminate
the Executive’s employment, the dispute will be submitted to binding arbitration
pursuant to Section 7.9 below.

3.5     Definition of Disabled. As used herein, “Disabled” shall mean a mental
or physical impairment which, in the reasonable opinion of a qualified doctor
selected by the Company, renders Employee unable, with or without reasonable
accommodation, to perform with reasonable diligence the ordinary functions and
duties of Employee on a full-time basis in accordance with the terms of this
Agreement, which inability continues for a period of not less than 180
consecutive days. The providing of service to the Company for up to two (2)
three (3) day periods during the one hundred and eighty (180) day period of
disability will not affect the determination as to whether Employee is Disabled
and will not restart the one hundred and eighty (180) day period of disability.
If any dispute arises between the parties as to whether Employee is Disabled,
Employee will submit to an examination by a physician selected by the mutual
agreement of the Company and Employee, at the Company’s expense. The decision of
the physician will be certified in writing to the Company, and will be sent by
the Company to Employee or Employee’s legally authorized representative, and
will be conclusive for the purposes of determining whether Employee is Disabled.
If Employee fails to submit to a medical examination within twenty (20) days
after the Company’s request, Employee will be deemed to have voluntarily
terminated his or her employment.

7

--------------------------------------------------------------------------------

3.6     Return of Materials; Confidential Information. In connection with
Employee’s separation from employment for any reason, Employee shall return any
and all physical property belonging to the Company, and all material of whatever
type containing “Confidential Information” as defined in Section 5.2 below,
including, but not limited to, any and all documents, whether in paper or
electronic form, which contain Confidential Information, any customer
information, production information, manufacturing-related information, pricing
information, files, memoranda, reports, pass codes/access cards, training or
other reference manuals, Company vehicle, telephone, gas cards or other Company
credit cards, keys, computers, laptops, including any computer disks, software,
facsimile machines, memory devices, printers, telephones, pagers or the like.

3.7     Delivery of Release. Within ten (10) working days after termination of
Employee’s employment, and as a condition for receipt of payments set forth in
Section 3.3(b)(i)(B) and (C), 3(b)(iii), and 4.1(a), the Company shall provide
to Employee, or Employee’s legal representative, a form of written release,
which form shall be satisfactory to the Company and generally consistent with
the form of release used by the Company prior to such termination of employment
(the “Release”) and which shall provide a full release of all claims against the
Company and its corporate affiliates, except where Employee has been named as a
defendant in a legal action arising out of the performance of Employee’s
responsibilities in which case the Release will exempt any claims which Employee
or his or her legal representative or estate may have for indemnity by the
Company with respect to any such legal action. As a condition to the obligation
of the Company to make the payments provided for in such Sections Employee, or
Employee’s legal representative, shall execute and deliver the Release to the
Company within the time periods provided for in said release.

8

--------------------------------------------------------------------------------

ARTICLE IV
CHANGE OF CONTROL

4.1     Effect of Change of Control. In the event of a Change of Control of the
Company during the term of this Agreement, or any renewal of this Agreement the
following provisions shall apply:

(a)     If upon the Change of Control

  i.

Employee is not retained by the Company or its successor (whether direct or
indirect, by purchase of assets, merger, consolidation, exchange of securities,
amalgamation, arrangement or otherwise) to all or substantially all of the
business and/or assets of the Company (“Successor”) on the same terms and
conditions as set out in this Agreement and in circumstances that would not
constitute Good Reason (where Good Reason is determined by reference to
Employee’s employment status prior to the Change of Control and prior to any
other event that could constitute Good Reason); and/or

  ii.

any such Successor does not, by agreement in form and substance satisfactory to
Employee, expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place,

then Employee shall be deemed to be terminated without just cause upon such
Change of Control and shall be entitled to the compensation and all other rights
specified in Article III in the same amount and on the same terms as if
terminated without just cause as set out therein, subject to the additional
rights set out in paragraph (c) below;

(b)     All rights of Employee in this Agreement, including without limitation
all rights to severance and other rights upon a termination with or without
cause, with or without Good Reason, upon a disability or upon death under
Article III of this Agreement shall continue after a Change of Control in the
same manner as before the Change of Control, subject to the additional rights
set out in paragraph (c) below;

9

--------------------------------------------------------------------------------

(c) if,

  i.

there is a deemed termination without cause under Section 4.1(a); or

        ii.

within twelve (12) months following the effective date of the Change of Control,
the Company, or its successor, terminates the employment of Employee without
just cause or by reason of Disability, or Employee terminates his or her
employment under this Agreement for Good Reason,

then, in addition to the other rights Employee has under this Agreement, and
notwithstanding any other provision in this Agreement, all of the stock options
previously granted to Employee that have neither vested nor expired will
automatically vest and become immediately exercisable, any period of restriction
and other restrictions imposed on all RSUs shall lapse, and all RSUs shall be
immediately settled and payable, and all other securities awarded shall vest
and/or accelerate in accordance with Article 16 of the EFI Omnibus Equity
Incentive Plan or the comparable provisions of any other equity incentive plan
under which such securities may have been issued. Employee will have ninety (90)
days from the effective date of the termination of Employee’s employment to
exercise any stock options which had vested as of the effective date of
termination and thereafter Employee’s stock options will expire and Employee
will have no further right to exercise the stock options.

4.2     Definitions of Change of Control and Good Reason. For the purposes of
this Agreement,

(a)     “Change of Control” will mean the happening of any of the following
events:

  (i)

any transaction at any time and by whatever means pursuant to which (A) EFI goes
out of existence by any means, except for any corporate transaction or
reorganization in which the proportionate voting power among holders of
securities of the entity resulting from such corporate transaction or
reorganization is substantially the same as the proportionate voting power of
such holders of EFI voting securities immediately prior to such corporate
transaction or reorganization or (B) any Person (as defined in the Securities
Act (Ontario)) or any group of two or more Persons acting jointly or in concert
(other than EFI, a wholly-owned Subsidiary of EFI, an employee benefit plan of
EFI or of any of its wholly-owned Subsidiaries (as defined in the Securities Act
(Ontario)), including the trustee of any such plan acting as trustee) hereafter
acquires the direct or indirect “beneficial ownership” (as defined by the
Business Corporations Act (Ontario)) of, or acquires the right to exercise
control or direction over, securities of EFI representing 50% or more of EFI’s
then issued and outstanding securities in any manner whatsoever, including,
without limitation, as a result of a take-over bid, an exchange of securities,
an amalgamation of EFI with any other entity, an arrangement, a capital
reorganization or any other business combination or reorganization;

10

--------------------------------------------------------------------------------


  (ii)

the sale, assignment or other transfer of all or substantially all of the assets
of EFI in one or a series of transactions, whether or not related, to a Person
or any group of two or more Persons acting jointly or in concert, other than a
wholly-owned Subsidiary of EFI;

   



  (iii)

the dissolution or liquidation of EFI except in connection with the distribution
of assets of EFI to one or more Persons which were wholly- owned Subsidiaries of
EFI immediately prior to such event;

   



  (iv)

the occurrence of a transaction requiring approval of EFI’s shareholders whereby
EFI is acquired through consolidation, merger, exchange of securities, purchase
of assets, amalgamation, arrangement or otherwise by any other Person (other
than a short form amalgamation or exchange of securities with a wholly-owned
Subsidiary of EFI);

   



  (v)

an event set forth in (i), (ii), (iii) or (iv) has occurred with respect to EFRI
or any of its direct or indirect parent companies, in which case the term “EFI”
in those paragraphs will be read to mean “EFRI or such parent company” and the
phrase “wholly-owned Subsidiary(ies)” will be read to mean “ Affiliate(s) or
wholly-owned Subsidiary(ies)”; or

   



  (vi)

the Board of Directors of the Company passes a resolution to the effect that, an
event set forth in (i), (ii), (iii), (iv) or (v) above has occurred.

(b)     “Good Reason” means, without the written agreement of Employee, there
is:

(i)     a material reduction or diminution in the level of responsibility, or
office of Employee, provided that before any claim of material reduction or
diminution of responsibility may be relied upon by Employee, Employee must have
provided written notice to Employee’s supervisor and the EFI’s Board of
Directors of the alleged material reduction or diminution of responsibility and
have given EFI at least thirty (30) calendar days within which to cure the
alleged material reduction or diminution of responsibility;

(ii)    a reduction in the compensation level of Employee, taken as a whole, of
more than five (5) percent; or

(iii)   a proposed, forced relocation of Employee to another geographic location
greater than fifty (50) miles from Employee’s office location at the time a move
is requested after a Change of Control.

11

--------------------------------------------------------------------------------

ARTICLE V
CONFIDENTIALITY

5.1     Position of Trust and Confidence. Employee acknowledges that in the
course of discharging his or her responsibilities, he or she will occupy a
position of trust and confidence with respect to the affairs and business of the
Company and its customers and clients, and that he or she will have access to
and be entrusted with detailed confidential information concerning the present
and contemplated mining and exploration projects, prospects, and opportunities
of the Company. Employee acknowledges that the disclosure of any such
confidential information to the competitors of the Company or to the general
public would be highly detrimental to the best interests of the Company.
Employee further acknowledges and agrees that the right to maintain such
detailed confidential information constitutes a proprietary right which the
Company is entitled to protect.

5.2     Definition of Confidential Information. In this Agreement, “Confidential
Information” means any information disclosed by or on behalf of the Company to
Employee or developed by Employee in the performance of his or her
responsibilities at any time before or after the execution of this Agreement,
and includes any information, documents, or other materials (including, without
limitation, any drawings, notes, data, reports, photographs, audio and/or video
recordings, samples and the like) relating to the business or affairs of the
Company or its respective customers, clients or suppliers that is confidential
or proprietary, whether or not such information:

(i)     is reduced to writing;

(ii)    was created or originated by an employee; or

(iii)   is designated or marked as “Confidential” or “Proprietary” or some other
designation or marking.

The Confidential Information includes, but is not limited to, the following
categories of information relating to the Company:

(a)     information concerning the present and contemplated mining, milling,
processing and exploration projects, prospects and opportunities, including
joint venture projects, of the Company;

(b)     information concerning the application for permitting and eventual
development or construction of the Company’s properties, the status of
regulatory and environmental matters, the compliance status with respect to
licenses, permits, laws and regulations, property and title matters and legal
and litigation matters;

(c)     information of a technical nature such as ideas, discoveries,
inventions, improvements, trade secrets, now-how, manufacturing processes,
specifications, writings and other works of authorship;

12

--------------------------------------------------------------------------------

(d)     financial and business information such as the Company’s business and
strategic plans, earnings, assets, debts, prices, pricing structure, volume of
purchases or sales, production, revenue and expense projections, historical
financial statements, financial projections and budgets, historical and
projected sales, capital spending budgets and plans, or other financial data
whether related to the Company’s business generally, or to particular products,
services, geographic areas, or time periods;

(e)     supply and service information such as goods and services suppliers’
names or addresses, terms of supply or service contracts of particular
transactions, or related information about potential suppliers to the extent
that such information is not generally known to the public, and to the extent
that the combination of suppliers or use of a particular supplier, although
generally known or available, yields advantages to the Company, the details of
which are not generally known;

(f)     marketing information, such as details about ongoing or proposed
marketing programs or agreements by or on behalf of the Company, sales forecasts
or results of marketing efforts or information about impending transactions;

(g)     personnel information relating to employees, contractors, or agents,
such as personal histories, compensation or other terms of employment or
engagement, actual or proposed promotions, hirings, resignations, disciplinary
actions, terminations or reasons therefor, training methods, performance, or
other employee information;

(h)     customer information, such as any compilation of past, existing or
prospective customer’s names, addresses, backgrounds, requirements, records of
purchases and prices, proposals or agreements between customers and the Company,
status of customer accounts or credit, or related information about actual or
prospective customers;

(i)     computer software of any type or form and in any stage of actual or
anticipated development, including but not limited to, programs and program
modules, routines and subroutines, procedures, algorithms, design concepts,
design specifications (design notes, annotations, documentation, float charts,
coding sheets, and the like), source codes, object code and load modules,
programming, program patches and system designs; and

(j)     all information which becomes known to the Executive as a result of the
Executive’s employment by the Company, which the Executive acting reasonably,
believes or ought to believe is confidential or proprietary information from its
nature and from the circumstances surrounding its disclosure to the Executive.

5.3     Non-Disclosure. Employee, both during his or her employment and for a
period of five (5) years after the termination of his or her employment
irrespective of the time, manner or cause of termination, will:

(a)     retain in confidence all of the Confidential Information;

(b)     refrain from disclosing to any person including, but not limited to,
customers and suppliers of the Company, any of the Confidential Information
except for the purpose of carrying out Employee’s responsibilities with the
Company, and

13

--------------------------------------------------------------------------------

(c)     refrain from directly or indirectly using or attempting to use such
Confidential Information in any way, except for the purpose of carrying out
Employee’s responsibilities with the Company.

Employee shall deliver promptly to the Company, at the termination of Employee’s
employment, or at any other time at the Company’s request, without retaining any
copies, all documents and other material in Employee’s possession relating,
directly or indirectly, to any Confidential Information.

It is understood that should Employee be subject to subpoena or other legal
process to seek the disclosure of such Confidential Information, Employee will
advise the Company of such process and provide the Company with the necessary
information to seek to protect the Confidential Information.

ARTICLE VI
NON-COMPETITION AND NON-SOLICITATION

6.1     Non-Competition. Employee acknowledges that Employee’s services are
unique and extraordinary. The Executive also acknowledges that Employee’s
position will give Employee access to confidential information of substantial
importance to the Company and its business. During the “Non-Competition Period”
(as defined below) Employee will not, whether individually or in partnership or
jointly or in conjunction with any other person, perform services for a
competing business, or establish, control, or own a beneficial interest in, any
business in North America that competes with the Company (other than owning a
beneficial interest in less than 1% of the outstanding shares of a publicly
traded company), without the prior written approval of the Company. The
Non-Competition Period will commence on January 1, 2016 and end twelve (12)
months after the effective date of the termination of Employee’s employment
irrespective of the time, manner or cause of termination.

6.2     Non-Solicitation. Employee agrees that during the Non-Competition
Period, Employee will not, either individually or in partnership or jointly or
in conjunction with any other person, entity or organization, as principal,
agent, consultant, contractor, employer, employee or in any other manner,
directly or indirectly:

(a)     solicit business from any customer, client or business relation of the
Company, or prospective customer, client or business relation that the Company
was actively soliciting, whether or not Employee had direct contact with such
customer, client or business relation, for the benefit or on behalf of any
person, firm or corporation operating a business which competes with the
Company, or attempt to direct any such customer, client or business relation
away from the Company or to discontinue or alter any one or more of their
relationships with the Company, or

(b)     hire or offer to hire or entice away or in any other manner persuade or
attempt to persuade any officer, employee, consultant, independent contractor,
agent, licensee, supplier, or business relation of the Company to discontinue or
alter any one of their relationships with the Company.

14

--------------------------------------------------------------------------------

6.3     Remedies for Breach of Restrictive Covenants. Employee acknowledges that
in connection with Employee’s employment he or she will receive or will become
eligible to receive substantial benefits and compensation. Employee acknowledges
that Employee’s employment by the Company and all compensation and benefits from
such employment will be conferred by the Company upon Employee only because and
on the condition of Employee’s willingness to commit Employee’s best efforts and
loyalty to the Company, including protecting the Company’s confidential
information and abiding by the non-competition and non-solicitation covenants
contained in this Agreement. Employee understands that his obligations set out
in Article V and this Article VI will not unduly restrict or curtail Employee’s
legitimate efforts to earn a livelihood following any termination of his or her
employment with the Company. Employee agrees that the restrictions contained in
Article V and this Article VI are reasonable and valid and all defenses to the
strict enforcement of these restrictions by the Company are waived by Employee.
Employee further acknowledges that a breach or threatened breach by Employee of
any of the provisions contained in Article V or this Article VI would cause the
Company irreparable harm which could not be adequately compensated in damages
alone. Employee further acknowledges that it is essential to the effective
enforcement of this Agreement that, in addition to any other remedies to which
the Company may be entitled at law or in equity or otherwise, the Company will
be entitled to seek and obtain, in a summary manner, from any Court having
jurisdiction, interim, interlocutory, and permanent injunctive relief, specific
performance and other equitable remedies, without bond or other security being
required. In addition to any other remedies to which the Company may be entitled
at law or in equity or otherwise, in the event of a breach of any of the
covenants or other obligations contained in this Agreement, the Company will be
entitled to an accounting and repayment of all profits, compensation, royalties,
commissions, remuneration or benefits which Employee directly or indirectly, has
realized or may realize relating to, arising out of, or in connection with any
such breach. Should a court of competent jurisdiction declare any of the
covenants set forth in Article V or this Article VI unenforceable, the court
shall be empowered to modify and reform such covenants so as to provide relief
reasonably necessary to protect the interests of the Company and Employee and to
award injunctive relief, or damages, or both, to which the Company may be
entitled.

ARTICLE VII
GENERAL PROVISIONS

7.1     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Colorado.

7.2     Assignability. This Agreement is personal to Employee and without the
prior written consent of the Company shall not be assignable by Employee other
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Employee’s legal representatives and
heirs. This Agreement shall also inure to the benefit of and be binding upon the
Company and its successors and assigns.

15

--------------------------------------------------------------------------------

7.3     Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

7.4     Entire Agreement; Amendment. This Agreement constitutes the entire
agreement and understanding between Employee and the Company with respect to the
subject matter hereof and, except as otherwise expressly provided herein,
supersedes any prior agreements or understandings, whether written or oral, with
respect to the subject matter hereof, including without limitation all
employment, severance or change of control agreements previously entered into
between Employee and Energy Fuels. Except as may be otherwise provided herein,
this Agreement may not be amended or modified except by subsequent written
agreement executed by both parties hereto.

7.5     Multiple Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which
together shall constitute one Agreement.

7.6     Notices. Any notice provided for in this Agreement shall be deemed
delivered upon deposit in the United States mails, registered or certified mail,
addressed to the party to whom directed at the addresses set forth below or at
such other addresses as may be substituted therefor by notice given hereunder.
Notice given by any other means must be in writing and shall be deemed delivered
only upon actual receipt.

If to the Company:

c/o Energy Fuels Resources (USA) Inc.
225 Union Blvd., Suite 600
Lakewood, CO 80228

Attention: President and Chief Executive Officer

If to Employee:

Daniel G. Zang
11896 W. Security Ave.
Lakewood, CO 80401-4432

7.7     Waiver. The waiver of any breach of any term or condition of this
Agreement shall not be deemed to constitute the waiver of any other breach of
the same or any other term or condition of this Agreement.

7.8     Severability. In the event any provision of this Agreement is found to
be unenforceable or invalid, such provision shall be severable from this
Agreement and shall not affect the enforceability or validity of any other
provision of this Agreement. If any provision of this Agreement is capable of
two constructions, one of which would render the provision void and the other
that would render the provision valid, then the provision shall have the
construction that renders it valid..

16

--------------------------------------------------------------------------------

7.9     Arbitration of Disputes. Except for disputes and controversies arising
under Articles V or VI or involving equitable or injunctive relief, any dispute
or controversy arising under or in connection with this Agreement shall be
conducted in accordance with the Colorado Rules of Civil Procedure and, unless
the parties mutually agree on an arbitrator shall be arbitrated by striking from
a list of potential arbitrators provided by the Judicial Arbiter Group in
Denver, Colorado. If the parties are unable to agree on an arbitrator, the
arbitrator will be selected from a list of seven (7) potential arbitrators
provided by the Judicial Arbiter Group in Denver. The Company and Employee will
flip a coin to determine who will make the first strike. The parties will then
alternate striking from the list until there is one arbitrator remaining, who
will be the selected arbitrator. Unless the parties otherwise agree and subject
to the availability of the arbitrator, the arbitration will be heard within
sixty (60) days following the appointment, and the decision of the arbitrator
shall be binding on Employee and the Company and will not be subject to appeal.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

7.10    Currency. Except as expressly provided in this Agreement, all amounts in
this Agreement are stated and shall be paid in United States dollars ($US).

7.11    Company’s Maximum Obligations. The compensation set out in this
Agreement represents the Company’s maximum obligations, and other than as set
out herein, Employee will not be entitled to any other compensation, rights or
benefits in connection with Employee’s employment or the termination of
Employee’s employment.

7.12    Full Payment; No Mitigation Obligation. The Company’s obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall be subject to any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against
Employee.

17

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

ENERGY FUELS INC.

By:   Name:   Title:       Date:  

ENERGY FUELS RESOURCES (USA) INC.

By:   Name:   Title:       Date:  


Name: Daniel G. Zang Title: Chief Financial Officer     Date:  

18

--------------------------------------------------------------------------------

EXHIBIT A

JOB DESCRIPTION

Employee shall be responsible for overseeing the financial activities of Energy
Fuels Inc. and its subsidiaries.

Essential duties and responsibilities include:

•

as requested by the CEO, contributing to the development and achievement of
strategic objectives for the Company

•

overseeing the financial planning and budgeting processes for the organization

•

overseeing the preparation of the Company’ financial statements and MD&A and
providing certification as required by applicable securities laws

•

overseeing the Company’s internal control procedures

•

along with the CEO, playing a key role in executing public and private market
capital raising initiatives

•

as requested by the CEO, playing a role in the Company’s investor relations
activities

•

managing relationships with potential lenders to the Company

•

as requested by the CEO, assisting the CEO with the identification, negotiating
and execution of M&A and/or similar transactions

•

playing an integral role along with the CEO in developing and maintaining
relationships with investment banking firms

Employee shall report to the Chief Executive Officer of the Company.

This position will be located in the Lakewood office with travel to other
Company offices and otherwise as required.

Performance is to be based on Board-approved Key Performance Indicators, which
will be evaluated twice per year.

--------------------------------------------------------------------------------